Order filed September 13, 2016




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-16-00619-CV
                                    ____________

DORA LINDA RODRIGUEZ AND FRANCISCO RODRIGUEZ, Appellants

                                          V.

                      OVATION SERVICE, LLC, Appellee


                    On Appeal from the 333rd District Court
                             Harris County, Texas
                       Trial Court Cause No. 2014-41901

                                      ORDER

      On September 7, 2016, appellants filed an affidavit of indigence in this court.
Texas Rule of Appellate Procedure 20.1(b)(1) provides that when a statement of
inability to afford payment of costs was filed in the trial court, the party’s indigence
status in the trial court carries forward on appeal. The exception to this rule is when
the party files a motion alleging the party’s financial circumstances have materially
changed since the date of the trial court’s order. Tex. R. App. P. 20.1(3).
      The clerk’s record has not been filed in this appeal. This court has not been
advised whether appellants filed a statement of inability to afford payment of costs
in the trial court, whether the statement was contested, or the ruling on any contest,
if any. To determine appellants’ indigent status, we issue the following order for a
partial clerk’s record.

      We order the Harris County District Clerk to file a partial clerk’s record with
the clerk of this court on or before September 28, 2016. The partial clerk’s record
shall contain (1) the judgment being appealed; (2) any motion for new trial, other
post-judgment motion, or request for findings of fact and conclusions of law; and
(3) the notice of appeal. In addition, the partial clerk’s record shall contain: (4)
appellants’ statement of inability to afford payment of costs; (5) the contest(s) to the
statement, if any; (6) the trial court’s order ruling on any contest; and (7) any other
documents pertaining to the claim of indigence and the contests thereto.



                                        PER CURIAM